EXHIBIT 10

THE COCA-COLA EXPORT CORPORATION
Atlanta, Georgia

 

 

Ms. Dominique Reiniche
President – European Group
Coca-Cola Enterprises Inc.

Re: Cold Drink Equipment Purchase Partnership Program of 23 January 2002

Dear Ms. Reiniche:

Reference is made to (i) the Cold Drink Equipment Purchase Partnership Program
letter agreement dated 23 January 2002 (“Jumpstart Agreement”) (a copy of which
is attached to this letter in Annex 1) and (ii) our discussions regarding the
manner in which we could maximize the mutual benefit of the Jumpstart Agreement
starting in 2004.

The intent of this letter is to describe the guiding principles under which The
Coca-Cola Export Corporation (hereinafter referred to as “TCCEC”) and Coca-Cola
Enterprises Inc. (hereinafter referred to as “CCE”) will work to make the
Jumpstart Agreement more effective, along with certain amendments of the
Jumpstart Agreement, starting 1 January 2004. All capitalized terms used herein
shall have the same meaning as in the Jumpstart Agreement unless clearly
indicated otherwise.

1.  Guiding Principles

Based on our discussions, we have set forth the following guiding principles
(hereinafter referred to as the “Guiding Principles”) which provide us a
foundation for the amendments that follow in Section 2:

1.

Our Jumpstart Agreement investment decisions need to be driven by our common
objective to improve revenue management through accelerated immediate
consumption volume, revenues and system profit.


2.

It is clearly understood that any interpretation to the Jumpstart Agreement
needs to insure the continued viability of TCCEC’s intangible asset, and provide
CCE with a means to continue to amortize its deferred revenue.


3.

Annual performance measures, both those related to purchases and placements and
those related to equipment performance, need to be directly related to revenue
management principles, logical and simple to use by both TCCEC and CCE
management.


2.

Amendments of Certain Sections of the Jumpstart Agreement


Based on the Guiding Principles, TCCEC and CCE henceforth amend the Jumpstart
Agreement as follows effective 1 January 2004:

(A) Territories

The Jumpstart Agreement shall apply uniformly to all Territories. As a result,
the Vendors and Coolers Purchase and Placement Targets by country in Appendix 1
through 4 of the Jumpstart Agreement are henceforth consolidated and shall only
be measured on an all Territories level, along the criteria described in Section
4 of the Jumpstart Agreement.

(B) Equipment

The Jumpstart Agreement shall apply uniformly to all types of cold drink
equipment, with the exception of classical-type fountain equipment. As a result,
the Cooler and Vendor Purchase and Placement Targets by type of equipment in
Appendix 1 through 4 of the Jumpstart Agreement are henceforth consolidated and
shall only be measured on a total equipment level.

TCCEC and CCE recognize that the revenue and volume throughput realized by the
various types of cold drink equipment can vary dramatically.

In order to take this into account, CCE and TCCEC shall henceforth count the
number of Equivalent Units of cold drink equipment that shall apply to the
Vendors and Coolers Purchase and Placement Targets in Appendix 1 through 4 of
the Jumpstart Agreement as shown in the following table:
      


Type of Equipment
 

Model
 

Equivalent Units
of Cold Drink
Equipment
 

Glass Door Coolers • Single door cooler 1 • Double door cooler   1 Open Front
Coolers • 50cl PET capacity up to 575 2.16 • Capacity between 576 and 805 2.36  
  • Capacity between 806 and 1035 2.65     • For    each    further    capacity 
increase 
of 230 50cl PET  bottles  or part
thereof 0.25 additional units Other Coolers Punto Fresco 1 Igloo 1 Half door
cooler 1 Counter Top/Cafe cooler               
  1 Vendors  All types 1

of the Jumpstart Agreement, that excess can be used to reduce the following
year's target on a one-for-one Equivalent Unit basis. In addition, Open Front
Coolers in Great Britain and France shall be subject to a minimum net
incremental placement percentage of 95% (Reference Appendix 1 and 2) and Open
Front Coolers for all territories shall be subject to a minimum average
throughput, monitored every 12 months for 2004 and 2005, according to the
following table:
 

--------------------------------------------------------------------------------

Open Fronted Cooler Model

 

Minimum annual
volume throughput
of KO Brands unit
cases/year

• 50cl PET capacity up to 575   407 • Capacity between 576 and 805   444 •
Capacity between 806 and 1035       488 • For each  further  capacity  increase 
of 230 50cl PET bottles or part thereof   40

--------------------------------------------------------------------------------

(C) Leasing of Coolers and Vendors

In order to finance certain projects mutually beneficial for CCE and TCCEC, CCE
intends to explore alternative financing of certain Coolers and Vendors. This
alternative financing may include long-term leasing contracts. CCE shall
henceforth count Coolers and Vendors under lease as purchased Coolers and
Vendors for purposes of Section 6.0 of the Jumpstart Agreement, under the
following conditions: 

•   The minimum lease period, exclusive of buy-out options, is at least six
years.
  •   Buy-outs of Coolers and Vendors under lease shall not count as purchases.
  •   In the event a lease term is less than 12 years, CCE commits to replace
the leased equipment with a like-type of equipment at the end of the lease term
and the replacement equipment shall not count as a purchase.


(D) Quarterly Commitments

Taking into account the quarterly fluctuations of purchases, the Jumpstart
Agreement shall henceforth focus solely on the annual commitments as described
in Appendix 1 through 4 of the Jumpstart Agreement. As a result, failure to meet
the minimum annual purchases of new Coolers and new Vendors for the end of a
quarter (except for the fourth quarter) shall no longer constitute noncompliance
with Section 7.3 of the Jumpstart Agreement.

(E) 50cl PET Contour Bottle Vendor Requirement

CCE shall henceforth be deemed to be in effective compliance with Section 6.2 of
the Jumpstart Agreement

(F)     Section 8.8

The parties mutually agree to amend Section 8.8 to read as follows:

“Prior to the beginning of each Agreement Year, CCE also agrees to establish,
maintain and publish, subject to section 8.4, for the employees of each Bottler
“Flavour Set Standards”. The Flavour Set Standards will contain, unless
prohibited by contract or regulatory and/or legal requirements, the following
minimum average requirements for all vendors and coolers owned by the Bottlers,
including the Vendors and Coolers placed in accordance with the Program: (i) all
slots in vendors will dispense only products authorized by TCCEC; and (ii) all
of the inventory in coolers will be products authorized by TCCEC. The parties
acknowledge that the aforesaid minimum average requirements for Vendors and
Coolers shall be subject to the terms of an undertaking concerning their
commercial practices which the parties expect to be made legally binding
pursuant to a decision of the European Commission rendered under Article 9.1 of
Council Regulation 1/2003. It is understood by CCE and TCCEC that the Flavour
Set Standard will apply to all bottle or can equipment owned by the Bottlers,
whether acquired under the Program or otherwise. Product exclusivity is not a
requirement of this Agreement. CCE and TCCEC shall review the specific terms of
the Flavor Set Standard as part of the annual business planning process.
Following such review, TCCEC shall confirm in writing the terms of the Flavour
Set Standard for the applicable calendar year. CCE and the Bottlers will use all
reasonable efforts to implement the Flavour Set Standard within one hundred and
twenty (120) days following agreement between CCE and TCCEC. In connection with
Great Britain a Flavour Set Standard shall be agreed on the execution of this
Agreement and any subsequent Flavour Set Standard shall not, unless otherwise
agreed with TCCEC, have Brand exposure or positioning for KO Brands less
favourable than that originally agreed. Despite the provisions of this section,
customers at whose outlets coolers are placed by CCE under this Agreement are
not required to purchase TCCEC only products.”

(G) Cold Drink Equipment Purchase and Reporting Commitments

The parties have mutually agreed that as part of agreeing to the above revisions
to the Jumpstart Agreement, for the year 2009, CCE commits to purchase and place
Coolers and Vendors, above the Cooler and Vendor Purchase and Placement Targets
in Appendix 1 through 4 of the Jumpstart Agreement, equivalent to EUR 15,000,000
(Euros).

In addition, the parties agree to new reporting forms as per appendix A, B and C
to record and track the results of this amended Jumpstart Agreement.

(H) Other Provisions

The certification process described in Section 9 of the Jumpstart Agreement
remains unchanged. Additionally, all other sections and provisions of the
Jumpstart Agreement not specifically mentioned in this amendment letter remain
unchanged.

We also agree to review the terms and conditions of this letter every two years,
the first review being in July 2005 for the year starting 1 January 2006. If you
agree with the foregoing, please execute both originals of this letter and
return one original to us.

Please acknowledge your agreement to this letter by signing it as indicated
below.

Sincerely yours,

THE COCA-COLA EXPORT CORPORATION

By:  /s/ DAVID M. TAGGART                  

Name:    DAVID M. TAGGART                

Title:      VICE PRESIDENT                     

Date:      FEBRUARY 4, 2005                  
Agreed to and accepted effective by 1 January 2004 by and on behalf of:
  COCA-COLA ENTERPRISES INC.

By: /S/     DOMINIQUE REINICHE           

Name:       DOMINIQUE REINICHE           

Title:         PRESIDENT, EUROPE GROUP

Date:        8 FEBRUARY 2005                     



--------------------------------------------------------------------------------

Appendix A
ANNUAL EQUIPMENT FORM

--------------------------------------------------------------------------------

[Year]  PURCHASES/LEASES ELIGIBLE FOR JUMPSTART

 

Division                                                                   [COUNTRY]

VENDORS - PURCHASES

Supplier Model Type Number
purchased  

 

    TOTAL VENDORS PURCHASED

 

COOLERS - PURCHASES EXCLUDING BOUGHT OUT LEASES

Supplier Model Type Number
purchased  

 

    TOTAL COOLERS PURCHASED

 

COOLERS - NEW LEASED EXCLUDING REPLACEMENT LEASES WITHIN 12 YEARS

Supplier Model Type Number
leased  

 

    TOTAL COOLERS NEW LEASES

 

COOLERS - REPLACEMENT LEASES WITHIN 12 YEARS (REFERENCE ONLY)

Supplier Model Type Number
leased  

 

    TOTAL COOLERS REPLACEMENT LEASES WITHIN 12 YEARS

COOLERS - BOUGHT OUT LEASES (REFERENCE ONLY)

Supplier Model Type Number
leased  

 

    TOTAL COOLERS BOUGHT OUT LEASES

 



--------------------------------------------------------------------------------

 

Appendix B

Annual Budget Form

Jumpstart Placements by Quarter - Budget
[Year]
Division:  [Country]

Q1 Q2 Q3 Q4 Full Year Equipment Inventory Opening Balance
     Vendors
     Traditional Coolers
     Open Fronted Coolers <575 50cl PET capacity
     Open Fronted Coolers 576-805 50cl PET capacity
     Open Fronted Coolers 806-1035 50cl PET capacity
     Total          

 

Units Purchased/Leased during the Quarter
     Vendors
     Traditional Coolers
     Open Fronted Coolers <575 50cl PET capacity
     Open Fronted Coolers 576-805 50cl PET capacity
     Open Fronted Coolers 806-1035 50cl PET capacity
     Total

 

Equipment Placed during the Quarter (1)
     Vendors
     Traditional Coolers
     Open Fronted Coolers <575 50cl PET capacity
     Open Fronted Coolers 576-805 50cl PET capacity
     Open Fronted Coolers 806-1035 50cl PET capacity
     Total

 

Equipment Returned during the Quarter
     Vendors
     Traditional Coolers
     Open Fronted Coolers <575 50cl PET capacity
     Open Fronted Coolers 576-805 50cl PET capacity
     Open Fronted Coolers 806-1035 50cl PET capacity
     Total

 

Equipment Scrapped/Other (please explain)
     Vendors
     Traditional Coolers
     Open Fronted Coolers <575 50cl PET capacity
     Open Fronted Coolers 576-805 50cl PET capacity
     Open Fronted Coolers 806-1035 50cl PET capacity
     Total

 

Equipment Inventory Closing Balance
     Vendors
     Traditional Coolers
     Open Fronted Coolers <575 50cl PET capacity
     Open Fronted Coolers 576-805 50cl PET capacity
     Open Fronted Coolers 806-1035 50cl PET capacity
     Total

 

Purchases in unit equivalents

     Vendors
     Traditional Coolers
     Open Fronted Coolers <575 50cl PET capacity
     Open Fronted Coolers 576-805 50cl PET capacity
     Open Fronted Coolers 806-1035 50cl PET capacity
     Total Conversion

1.00
1.00
2.16
2.36
2.64 Annual Jumpstart target Variances to Jumpstart

(1) Equal to Gross placements+upgrades removals.  Not equal to Net placements.

Opening Population
     Vendors
     Traditional Coolers
     Open Fronted Coolers <575 50cl PET capacity
     Open Fronted Coolers 576-805 50cl PET capacity
     Open Fronted Coolers 806-1035 50cl PET capacity
     Total

 

Net placements
     Vendors
     Traditional Coolers
     Open Fronted Coolers <575 50cl PET capacity
     Open Fronted Coolers 576-805 50cl PET capacity
     Open Fronted Coolers 806-1035 50cl PET capacity
     Total

 

Closing Population
     Vendors
     Traditional Coolers
     Open Fronted Coolers <575 50cl PET capacity
     Open Fronted Coolers 576-805 50cl PET capacity
     Open Fronted Coolers 806-1035 50cl PET capacity
     Total



--------------------------------------------------------------------------------

 

Appendix C

Quarterly Form

Jumpstart Placements by Quarter
[Year]
Division:  [Country]

Q1 Q2 Q3 Q4 Full Year Equipment Inventory Opening Balance
     Vendors
     Traditional Coolers
     Open Fronted Coolers <575 50cl PET capacity
     Open Fronted Coolers 576-805 50cl PET capacity
     Open Fronted Coolers 806-1035 50cl PET capacity
     Total            

 

Units Purchased/Leased during the Quarter
     Vendors
     Traditional Coolers
     Open Fronted Coolers <575 50cl PET capacity
     Open Fronted Coolers 576-805 50cl PET capacity
     Open Fronted Coolers 806-1035 50cl PET capacity
     Total            

 

Equipment Placed during the Quarter (1)
     Vendors
     Traditional Coolers
     Open Fronted Coolers <575 50cl PET capacity
     Open Fronted Coolers 576-805 50cl PET capacity
     Open Fronted Coolers 806-1035 50cl PET capacity
     Total

 

Equipment Returned during the Quarter
     Vendors
     Traditional Coolers
     Open Fronted Coolers <575 50cl PET capacity
     Open Fronted Coolers 576-805 50cl PET capacity
     Open Fronted Coolers 806-1035 50cl PET capacity
     Total

 

Equipment Scrapped/Other (please explain)
     Vendors
     Traditional Coolers
     Open Fronted Coolers <575 50cl PET capacity
     Open Fronted Coolers 576-805 50cl PET capacity
     Open Fronted Coolers 806-1035 50cl PET capacity
     Total

 

Equipment Inventory Closing Balance
     Vendors
     Traditional Coolers
     Open Fronted Coolers <575 50cl PET capacity
     Open Fronted Coolers 576-805 50cl PET capacity
     Open Fronted Coolers 806-1035 50cl PET capacity
     Total

 

Purchases in unit equivalents

     Vendors
     Traditional Coolers
     Open Fronted Coolers <575 50cl PET capacity
     Open Fronted Coolers 576-805 50cl PET capacity
     Open Fronted Coolers 806-1035 50cl PET capacity
     Total Conversion

1.00
1.00
2.16
2.36
2.64 Annual Jumpstart target Variances to Jumpstart

(1) Equal to Gross placements+upgrades removals.  Not equal to Net placements.

Opening Population
     Vendors
     Traditional Coolers
     Open Fronted Coolers <575 50cl PET capacity
     Open Fronted Coolers 576-805 50cl PET capacity
     Open Fronted Coolers 806-1035 50cl PET capacity
     Total

 

Net placements
     Vendors
     Traditional Coolers
     Open Fronted Coolers <575 50cl PET capacity
     Open Fronted Coolers 576-805 50cl PET capacity
     Open Fronted Coolers 806-1035 50cl PET capacity
     Total

 

Closing Population
     Vendors
     Traditional Coolers
     Open Fronted Coolers <575 50cl PET capacity
     Open Fronted Coolers 576-805 50cl PET capacity
     Open Fronted Coolers 806-1035 50cl PET capacity
     Total

 


 